Notice of Pre-AIA  or AIA  Status
	Examiner contacted Applicant’s Representative, Nam Huynh (Reg. No. 60,703), on 6/29/2021 and proposed a telephonic election of one of the groups presented herein. Applicant’s Representative declined making an election over the phone.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. §121:
I)	Independent claims 1 and 7 and dependent claims 2 – 6 and 8 – 12 are directed to a method and an apparatus, respectively, and to a Proxy Forwarding node detects the failure of a neighboring node along a segment routing path, advertises its forwarding capabilities to other neighboring nodes, receives traffic targeting the failed node, and forwards the traffic to a destination while avoiding the failed node. The Proxy Forwarding node is detailed in Paragraphs [0043 – 0046] of the Specification the dated 9/28/2020 and is classified under H04L 49/252.
II)	Independent claims 13 and 17 and their dependent claims 14 – 16 and 18 – 20 are directed to a method and apparatus, respectively, and to an ingress node of a path node which receives node-SID of a network node, determines if a neighboring node is capable of segment routing forwarding, sending network traffic targeting the network node using the node-SID, and sending the traffic to the neighboring node when the network node fails. The ingress node is detailed in Paragraphs [0049] and is classified under H04L 45/34.
These inventions are distinct, each from the other because of the following reasons:
Inventions I and II are sub-combinations disclosed usable together in a single combination. The sub-combinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one sub-combination is separately usable. In the instant case, sub-combinations I and II have separate utility as by themselves, proposed invention of Group I is a method or apparatus for forwarding traffic around a failed node when the forwarding mechanism is a neighboring node that Specification dated 9/28/2020 specifically recites in Paragraph [0039] details wherein the Proxy Forwarding node and the ingress node work in concert, wherein the ingress node “will continue sending traffic along the SR path for a given time. When traffic reaches the neighbor node of the failed node, the neighbor node acting as a forwarding proxy of the failed node sends the traffic to the destination around the failed node”. Therefore, Applicant’s Specification clearly illustrates the subcombinations of the ingress node and the proxy forwarding node being usable together but being distinct and separate. The inventions are therefore distinct of one another by usable together, and therefore have separate utility. See MPEP §806.05(d). Because these inventions are independent and/or distinct for the reasons given above and the inventions require a different field of search (see MPEP §808.02), restriction for examination purposes is indicated as proper.
The examiner has required restriction between sub-combinations usable together. Where applicant elects a sub-combination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the sub-combination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search 
Separate classification as noted above, and separate searches for the mutually exclusive features of each of the subcombinations. Prior art relevant to one searched sub-combination may not necessarily be relevant to the separate, as the inventions comprise distinct features that require different field of search, specifically, “advertising, by a Proxy Forwarding node, SR proxy forwarding capability of the Proxy Forwarding node for neighboring nodes of the Proxy Forwarding node using extensions to interior gateway protocol (IGP) for Proxy Forwarding for enabling an ingress node to the SR-TE path to continue to forward the traffic without modifying a segment list of the SR-TE path that includes a node segment identifier (SID) of the failed neighboring node of the Proxy Forwarding node”, “performing, by the Proxy Forwarding node, SR proxy forwarding for the failed neighboring node by forwarding the traffic towards a destination of the traffic in a direction that avoids the failed neighboring node for a period of time after the IGP has converged”, “determining, by the ingress node, whether a neighboring node of the network node is capable of performing SR proxy forwarding for the network node”, “sending, by the ingress node, traffic targeting the network node to the network node using the node-SID of the network node when the network node is operating normally”, and “sending, by the ingress node, the traffic targeting the network node to the neighboring node of the network node using a proxy node-SID of the network node when the network node fails”.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIHAD KAMAL BOUSTANY whose telephone number is (571)270-0251. The examiner can normally be reached M-F: 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.B/               Examiner, Art Unit 2459                        

/TONIA L DOLLINGER/               Supervisory Patent Examiner, Art Unit 2459